 1   DEMETRIUS COSTY (Cal. Bar No. 202905)
     ROBERT J. BELES (Cal. Bar No. 41993)
 2   One Kaiser Plaza, Suite 2300
     Oakland, California 94612-3642
 3   Telephone: (510) 836-0100
     Facsimile: (510) 832-3690
 4   E-mail: beleslaw@yahoo.com
 5   Attorneys for Defendant
     MONICA MASON
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
       UNITED STATES OF AMERICA,
11                   Plaintiff,                         No. 5:li-cr-00048-LHK
12                         v..                          STIPULATION AND [PROPOSED] ORDER
                                                        TOWAIVE DEFENDANT'S APPEARANCE
13                                                      FOR STATUS CONFERENCE
       MONICA MASON,
14
                           Defendant.
15

16

17
            Defendant MONICA MASON, by and through her counsel undersigned and the United States of
18
     America, through Assistant United States Attorney MARISSA HARRIS, hereby stipulate and
19   respectfully request that the Court approve the waiver of the defendant's appearance for the Status
20   Conference in the above-captioned case, currently set for Wednesday, March 27, 2019 at 09:15 a.m.
21   This is the parties' first request to waive the defendant's appearance.
22          Ms. Mason is currently in custody at Santa Rita Jail and has been since the pendency of this
23
     matter. On Tuesday, March 19, 2019, DEMETRIUS COSTY, Lead Counsel for the Defendant, was
24
     notified by Deputy U.S. Marshal WAI MAN LEUNG that Ms. Mason is scheduled for a crucial surgery
25
     on the same day as the Status Conference on March 27, 2019. He stated that according to the Medical
26
     staff at Santa Rita Jail her surgery has already been rescheduled twice.
27
28
                                                        1
                   STIPULATION AND ORDER TO WAIVE DEFENDANTS APPEARANCE
                                   FOR STATUS CONFERENCE
 1       Assistant United States Attorney MARISSA HARRIS has no objection to waiving Ms. Mason's
 2       appearance for the Status Conference on March 27, 2019.
 3

 4
                For the above-stated reasons, the Defendant, defense counsel, and the government, stipulate
 5
         and respectfully request that the Court approves waiving the defendant's appearance for the Status
 6   !
     , Conference cun-ently set for Wednesday, March 27, 2019.
 7
                IT IS SO STIPULATED.
 8

 9

10
         DATED: March 19, 2019
11

12
13
         DATED: March 19, 2019
14                                                          MA         HARRIS,
                                                            Assistant U.S. Attorney
15

16

17
18       IT IS SO ORDERED.
19
20       DATED: _ _March
                    __   20,_
                            2019
                              _ __

21

22
23   I                                                       HON. LUCY H. KOH
                                                             UNITED STATES DISTRICT JUDGE
24
25   1




26

27

28   1



                                                  2
                       STIPULATION AND ORDER TO WAIVE DEFENDANTS APPEARANCE
                                       FOR STATUS CONFERENCE
